DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant’s communication filed on 10/07/2021. Claims 1, 2, 4-6, 9, 11, 14-16, 19 and 27 have been amended. Claims 10 and 18 are cancelled. New claims 20-27 are added. Claims 1-9, 11-17 and 19-27 are pending.
IDSes filed on 09/10/2021 and 02/28/2022 have been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given via an email communication with Gerald T. Gray (Reg. No. 41, 797) on 7/7/22.
The application has been amended as follows:
		
1. 	(Currently Amended) A method for invoking an application programming interface (API), comprising:
obtaining, by a first network element, routing information of 
obtaining, by the first network element, invocation parameter information of the API, wherein the invocation parameter information is used to handle the API; and
determining, by the first network element, a target exposing function network element in the first exposing function network element and the second exposing function network element based on the routing information and the invocation parameter information,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.

2. 	(Currently Amended) The method according to claim 1, wherein the invocation parameter information comprises at least one of identification information of a terminal device or location information of the terminal device


4. 	(Currently Amended 
receiving, by the first network element, the routing information of the API from a publishing function network element.

5. 	(Currently Amended 
receiving, by the first network element, information about the first exposing function network element, information about the second exposing function network element, information about the first serving area corresponding to the API, and information about the second serving area corresponding to the API from a publishing function network element, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area; and
the obtaining, by a first network element, routing information of 
generating, by the first network element, the routing information of the API based on the information about the first exposing function network element, the information about the second exposing function network element, the information about the first serving area, and the information about the second serving area.

6. 	(Currently Amended 
receiving, by the first network element, the routing information of the API from a core function network element or a publishing function network element.

9. 	(Currently Amended) A method for invoking an application programming interface (API), comprising:
obtaining, by a second network element, routing information of 
sending, by the second network element, the routing information to a border exposing function network element, wherein the routing information is used by the border exposing function network element to determine a target exposing function network element, and the target exposing function network element is determined in the first exposing function network element and the second exposing function network element,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.
10. 	(Canceled)

11. 	(Currently Amended 
receiving, by the second network element, information about the first exposing function network element, information about the second exposing function network element, information about the first serving area corresponding to the API, and information about the second serving area corresponding to the API from a publishing function network element, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area; and
the obtaining, by a second network element, routing information of 
generating, by the second network element, the routing information of the API based on the information about the first exposing function network element, the information about the second exposing function network element, the information about the first serving area, and the information about the second serving area.

14. 	(Currently Amended) A system, comprising a first network element and a second network element, wherein:
the second network element comprises a second processor and a second non-transitory computer-readable storage medium coupled to the second processor and storing second instructions, which when executed by the second processor, cause the second network element 
the first network element comprises a first processor and a first non-transitory computer-readable storage medium coupled to the first processor and storing first instructions, which when executed by the first processor, cause the first network element invocation parameter information is used to handle the API; and determine a target exposing function network element in the first exposing function network element and the second exposing function network element based on the routing information and the invocation parameter information,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.

15. 	(Currently Amended) The system according to claim 14, wherein the first network element is a border exposing function network element, and the first instructions cause the first network element 

16. 	(Currently Amended) The system according to claim 15, wherein the first instructions further cause the first network element 
send a request message, wherein the request message is used to request the routing information of the API, and the request message comprises identification information of the API.

18. 	(Canceled)

19. 	(Currently Amended) The system according to claim 14, wherein the second instructions further cause the second network element a border exposing function network element, wherein the request message is used to request the routing information, and the request message comprises identification information of the API; and
the second instructions cause the second network element 

20.	(New) The method according to claim 1, wherein the information about the first serving area corresponding to the API is an IP address range served by the API provided by the first exposing function network element, and/or the information about the second serving area corresponding to the API is an IP address range served by the API provided by the second exposing function network element.

21.	(New) A network element, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing one or more instructions, which when executed by the at least one processor, cause the network element to perform operations comprising:
obtaining routing information of an application programming interface (API), wherein the routing information is used to indicate a route for invoking the API, and the API is provided by a first exposing function network element and a second exposing function network element;
obtaining invocation parameter information of the API, wherein the invocation parameter information is used to handle the API; and
determining a target exposing function network element in the first exposing function network element and the second exposing function network element based on the routing information and the invocation parameter information,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.

22.	(New) The network element according to claim 21, wherein the information about the first serving area corresponding to the API is an IP address range served by the API provided by the first exposing function network element, and/or the information about the second serving area corresponding to the API is an IP address range served by the API provided by the second exposing function network element.
23.	(New) The network element according to claim 21, wherein the network element is a border exposing function network element, and the operations for obtaining the routing information of the API comprises:
receiving the routing information of the API from a core function network element or a publishing function network element.

24.	(New) The network element according to claim 23, wherein the operations further comprises:
sending a request message, wherein the request message requests the routing information of the API, and the request message comprises identification information of the API.

25.	(New) A network element, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing one or more instructions, which when executed by the at least one processor, cause the network element to perform operations comprising:
obtaining routing information of an application programming interface (API), wherein the routing information is used to indicate a route for invoking the API, and the API is provided by a first exposing function network element and a second exposing function network element; and
sending the routing information to a border exposing function network element, wherein the routing information is used by the border exposing function network element to determine a target exposing function network element, and the target exposing function network element is determined in the first exposing function network element and the second exposing function network element,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.

26.	(New) The network element according to claim 25, wherein before the sending the routing information to the border exposing function network element, the operations further comprises:
receiving a request message from the border exposing function network element, wherein the request message requests the routing information, and the request message comprises identification information of the API, and
wherein the operations for sending the routing information to the border exposing function network element comprises:
sending the routing information to the border exposing function network element based on the request message.

27.	(Currently Amended 
sending, by a second network element, routing information of 
obtaining, by a first network element, invocation parameter information of the API, wherein the invocation parameter information is used to handle the API; and
determining, by the first network element, a target exposing function network element in the first exposing function network element and the second exposing function network element based on the routing information and the invocation parameter information,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.
REASONS FOR ALLOWANCE

Claims 1-9, 11-17 and 19-27 are allowed.
The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 “determining, by the first network element, a target exposing function network element in the first exposing function network element and the second exposing function network element based on the routing information and the invocation parameter information,
wherein the routing information comprises information about the first exposing function network element, information about the second exposing function network element, information about a first serving area corresponding to the API, and information about a second serving area corresponding to the API, wherein the API provided by the first exposing function network element corresponds to the first serving area, and the API provided by the second exposing function network element corresponds to the second serving area.” in light of other features as recited in independent claims 1, 9, 14, 21, 25 and 27. The closest art identified was US 2019/0149576 A1 by Rajadurai..  Rajadurai is directed to authenticating API invokers using API exposing function during application or service invocation, but the art is silent with regard to the usage of routing information during invocation as claimed in the current application. 
Dependent claims 2-8, 11-13, 15-17, 19-20, 22-24 and 26 are allowed at least by virtue of their dependencies from their independent claims 1, 9, 14, 21, 25 and 27. Thus, claims 1-9, 11-17 and 19-27 are hereby allowed.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445